Citation Nr: 0317142	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for an increased rating for his service-connected residuals 
of histoplasmosis, evaluated as noncompensably (zero percent) 
disabling.  The veteran filed a timely appeal to this adverse 
determination.

The Board notes that although the veteran had requested, and 
was scheduled for, a hearing before a Veterans Law Judge from 
the Board sitting at the RO, said request was withdrawn 
pursuant to a statement received by VA from the veteran in 
April 2002.  See 38 C.F.R. §§ 19.75, 20.703, 20.704 (2002).  
The veteran's claim is now properly before the Board for 
appellate review.


REMAND

In reviewing the veteran's claim for an increased 
(compensable) disability rating for residuals of 
histoplasmosis, the Board observes that in the RO's May 2001 
rating decision which is the subject of the instant appeal, 
the RO evaluated the severity of the veteran's residuals of 
histoplasmosis under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6802, pursuant to which the severity of 
pneumoconiosis was evaluated.  The RO also informed the 
veteran that his service-connected disability was being 
evaluated under the provisions of DC 6802 in the statement of 
the case (SOC) issued in October 2001 and the supplemental 
statement of the case (SSOC) issued in March 2002.  However, 
the Board observes that effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities, including pneumoconiosis, as codified at 38 
C.F.R. §§ 4.96-4.97.  See 61 Fed. Reg. 46,720 (1996).  Among 
the changes effectuated in October 1996 was the deletion of 
DC 6802, the creation of a new DC 6832 for evaluating the 
severity of pneumoconiosis, and the establishment of a 
general rating formula for evaluating interstitial lung 
disease, including pneumoconiosis, which is markedly 
different from the former criteria for evaluating the 
severity of this disability.  Further, under the amended 
rating criteria, histoplasmosis, a mycotic lung disease, now 
has its own diagnostic criteria and is evaluated under DC 
6834.  38 C.F.R. § 4.97 (2002).  The general rating formula 
for mycotic lung disease provides for a noncompensable 
evaluation when the disease is healed, with inactive mycotic 
lesions, and is asymptomatic.  A 30 percent rating is in 
order when there is chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  The general formula also includes specific criteria 
for a 50 percent evaluation and a 100 percent evaluation.  
Unfortunately, it appears that the RO evaluated the veteran's 
claim only under the former provisions of DC 6802, which was 
not for application in this case, and failed to adjudicate 
the veteran's claim under the applicable revised criteria.

The Board observes that this situation is different from that 
contemplated by Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
which held that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  In this case, 
there was no change in the law or regulations regarding the 
criteria for diagnosing and evaluating respiratory 
disabilities during the pendency of the veteran's appeal.  
Instead, the revised criteria for diagnosing and evaluating 
respiratory disabilities, effective from October 7, 1996, 
have been for application at all times during the pendency of 
the veteran's current appeal.  As such, the Board determines 
that a REMAND to the RO is required in this case to allow the 
RO to analyze the veteran's claim for an increased 
(compensable) disability rating for residuals of 
histoplasmosis under the correct and current rating criteria 
for evaluating the veteran's residuals of histoplasmosis.

Therefore, the Board finds that further adjudication with 
respect to the issue on appeal in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should readjudicate the veteran's 
claim for an increased (compensable) 
disability rating for residuals of 
histoplasmosis under the revised criteria 
for diagnosing and evaluating respiratory 
disabilities, to include histoplasmosis 
of the lung (DC 6834) as codified at 38 
C.F.R. §§ 4.96-4.97 (2002).  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that includes the current rating 
criteria, and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



